Citation Nr: 1019691	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for service connected 
diabetes mellitus II, currently evaluated as 20 percent 
disabling.
	
2.	Entitlement to an increased (compensable) rating for 
service connected bilateral hearing loss.

3.	Entitlement to an increased rating for bilateral 
degenerative arthritis of the hands, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to March 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

In his May 2008 Form 9, the Veteran requested a hearing 
before the Board of Veteran's Appeals.  Subsequently, one was 
scheduled for February 2010 at the VA Regional Office in St. 
Petersburg, Florida.  However, prior to the hearing the 
Veteran's accredited representative submitted a memorandum 
stating the Veteran was unable to attend the scheduled 
hearing and requested the issues under appeal be considered 
based on the evidence of record. 

The issues of increased rating for bilateral hearing loss, 
currently at 0 percent evaluation and an increased rating for 
bilateral degenerative arthritis of the hands, currently at 
10 percent evaluation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's service-connected diabetes mellitus required 
oral hypoglycemic agents and a restricted diet during the 
entire of the appeal period. 

2.	The Veteran's service-connected diabetes mellitus is shown 
to have required a restricted diet but not insulin or a 
regulation of activities. There is also no medical 
evidence of any episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for 
service-connected diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The veteran and his representative contend, in substance, 
that the Veteran's service-connected diabetes mellitus is 
more disabling than currently evaluated. 

Initially, it is pointed out that VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In January 2005 and April 2006 the agency of original 
jurisdiction (AOJ) provided the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009). Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The April 2006 notice also 
provided the Veteran was also notified of the Dingess 
requirements. 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Increased Disability Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an August 2004 decision, the RO established service 
connection for diabetes mellitus II, and assigned a 
disability evaluation of 10 percent from December 2003 and an 
evaluation of 20 percent effective in December 2004.  As 
noted above, the Veteran claims that a higher evaluation is 
warranted for the disease. 

Service connection has been established for diabetes 
mellitus, type II effective December 29, 2004, at 20 percent 
disability evaluation based on evidence demonstrating the 
Veteran was treated with oral hypoglycemic agents and diet to 
control his diabetes.  A 10 percent disability evaluation 
from December 31, 2003, one year prior to the date of claim, 
was assigned based on evidence of record demonstrating he was 
controlling his diabetes with a restricted diet only at the 
time. The Veteran timely appealed claiming that a higher 
evaluation is warranted.

The Veteran's diabetes mellitus has been rated as 20 percent 
disabling under 38 C.F.R. § 4.120, Diagnostic Code 7913.  
Pursuant to Diagnostic Code 7913, a 20 percent disability 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or: oral hypoglycemic agent and 
restricted diet.  A 40 percent disability rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities.  

The evidence indicates the Veteran was able to control his 
diabetes with a restricted diet and no requirement for 
insulin.  Private treatment records from Dr. D. Buckley noted 
as early as November 1996, that the Veteran's diabetes 
mellitus "could be diet controlled at [the] time."  Private 
treatment records from July 1999 report the Veteran's blood 
sugar was tested and was encouraged to "[g]et plenty of 
exercise."  In February 2000, Dr. Buckley reported the 
Veteran was being referred to the "Diabetic Management 
Center for a finger stick monitoring, diet and exercise 
counseling."  See Dr. D. Buckley private treatment records, 
dated November 1996 to February 2007.

However, as early as March 2001, the Veteran was prescribed 
"Glucophage-XL 500mg."  In June 2001, Dr. Buckley again 
noted that the diabetes mellitus "control [was] improving" 
but that the Veteran was still taking Glucophage. The Veteran 
was also "[e]ncouraged diet and exercise."  The private 
treatment records report the Veteran continued his treatment 
with Glucophage and restricted diet as recently as February 
2006.  In February 2006, he received an additional six month 
supply of Glucophage. There is no indication that the Veteran 
was instructed to limit his activities or was required 
insulin during the entire period of treatment.  Id. 

In October 2006, the Veteran underwent a VA examination where 
he reported "[n]o reported of hospitalizations for diabetes, 
ketoacidosis, or hypoglycemic reactions... and sees his 
diabetic care provider every four months."  Upon 
examination, the VA examiner diagnosed the Veteran with 
"[n]on-insulin-requiring diabetes mellitus type 2" with no 
residuals at the time.  It is also noted that the Veteran was 
taking 2000 mg of Metformin, the generic form of Glucophage, 
daily.  The Veteran was not advised to limit physical 
activity.  See VA examination, dated October 2006.

Based on the evidence of record, the Veteran's claim for an 
evaluation greater than 20 percent for diabetes mellitus must 
be denied because there is no medical evidence that shows 
that the Veteran's diabetes mellitus requires insulin or was 
advised to regulate his activities.  As noted above, in order 
to warrant the next higher evaluation of 40 percent the 
Veteran's diabetes mellitus must require insulin, a 
restricted diet and regulation of activities.  These criteria 
are conjunctive not disjunctive, i.e., there must be insulin 
dependence and restricted diet and regulation of activities.  
Thus, a higher evaluation of 40 percent is not warranted.

Finally, the Board finds that there is no showing that the 
Veteran's diabetes reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  As noted, the evidence reflects 
that the Veteran is unemployed due primarily to conditions 
other than diabetes mellitus, and his diabetes mellitus has 
not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the Veteran has not been frequently 
hospitalized for his diabetes, and his diabetes has not been 
shown to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the claim for 
an evaluation in excess of 20 percent for diabetes mellitus 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, 
type II, is denied.




REMAND

The Veteran and his representative claim that the Veteran is 
entitled to an increased evaluation for his service-connected 
bilateral degenerative arthritis of the hands, currently at 
10 percent disability evaluation, and for noncompensable 
bilateral hearing loss.

The Veteran was provided a VA examination in September 2006 
for hearing loss and in October 2006 for bilateral 
degenerative arthritis of the hands.  In a statement 
submitted to the VA in March 2010, the Veteran stated the 
problems in his hands and thumb joint continue to worsen.  
See Statement in Support of Claim, dated March 2010.  In 
addition, the Veteran's representative submitted an Informal 
Hearing Presentation stating the Veteran "contends that his 
ability to hear is becoming increasingly difficult."  See 
Informal Hearing Presentation, dated April 2010.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that contemporaneous and thorough VA examinations should be 
conducted to determine the current severity of the Veteran's 
bilateral degenerative arthritis of the hands and bilateral 
hearing loss.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report to the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should schedule the Veteran for 
an examination to determine the 
severity of his bilateral degenerative 
arthritis of the hands.  All testing 
deemed necessary by the examiners 
should be performed and the results 
reported in detail.  A complete 
rationale for any opinions expressed 
must be provided.  The claims folder 
must be available for review.

2.	The AMC should schedule the Veteran for 
an audiological examination to 
determine the severity of his bilateral 
hearing loss.  All testing deemed 
necessary by the examiners should be 
performed and the results reported in 
detail.  A complete rationale for any 
opinions expressed must be provided.  
The claims folder must be available for 
review.

3.	Thereafter, the AMC should 
readjudicate the Veteran's claims.  
Thereafter the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


